DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “The threaded holes 756f of the front chassis are blind holes that are capped or otherwise sealed” in paragraph [0143] of the application specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui (US 2004/0021792). 

Regarding claim 1, Yasui teaches an image capture device (Figs. 1-11) comprising: 
a first housing (front case 9 in Fig. 7); 
a second housing (rear cover 10 in Fig. 7) coupled to the first housing to form an internal compartment; 
a first integrated sensor-lens assembly (ISLA) (front camera unit 2) having a first image sensor coupled to a first lens in fixed alignment (Figs. 1-7; par. [0025]-[0028]); and 
a second integrated sensor-lens assembly (ISLA) (rear camera unit 3) having a second image sensor coupled to a second lens in fixed alignment (Figs. 1-7 and par. [0025]-[0028]; wherein the first ISLA is positively statically connected to the first housing, and wherein the second ISLA is coupled to the first housing indirectly via the first ISLA (see Fig. 7, par. [0032] and [0035]-[0037]. Note that the first ISLA is positively statically connected to the front case 9 via chassis 6 and the second ISLA is coupled to the front case 9 via the first ISLA by means of flexible circuit 4). 

Regarding claim 2, as seen in Yasui, the second ISLA (3) is coupled to the second housing (rear cover 10) indirectly via the first ISLA and the first housing (Fig. 7 and par. [0032] and [0034]-[0037]. It should be noted that the rear cover 10 is finally put together by fitting its protrusion into a concave provided in the front case 9, and thus the rear camera unit 3 is considered as indirectly coupling to the rear cover 10 via the first ISLA and the front case 9).  

Regarding claim 3, it is also seen in Figs. 4,  6 & 7 of Yasui that the second ISLA is coupled to the first ISLA in fixed alignment (par. [0025].  Note that the fixed alignment for both first and second camera units is established after the flexible circuit 4 is bent into designated positions as disclosed).  

Regarding claim 4, Yasui further discloses that the first housing (9) includes a first lens opening (front lens opening as shown in Fig. 7), wherein the first ISLA seals the first lens opening (by front cushion 13 shown in Figs. 5 & 7 and par. [0035]-[0036]). 

Regarding claim 5, Yasui also discloses that the second housing includes a second lens opening (rear lens opening as shown in Fig. 7), and wherein a second seal (rear cushion 14) is arranged between the second ISLA and a portion of the second housing (rear cover 10) that defines the second lens opening to seal the second lens opening with the second ISLA (see Fig. 7 and par. [0036]-[0038]).

Regarding claim 6, as shown in Figs. 1-7 of Yasui, the first ISLA includes a first lens mount (the lens mount that is attached to the camera body to form the front camera unit 2) by which the first lens is coupled to the first image sensor in fixed alignment (this is an inherent feature of the front camera unit), and wherein the second ISLA includes a second lens mount (the lens mount that is attached to the camera body to form the rear camera unit 3) by which the second lens is coupled to the second image sensor in fixed alignment (this is an inherent feature of the rear camera unit as disclosed in Figs. 1-7 and par. [0025]-[0038]).

Regarding claim 10, Yasui teaches an image capture device comprising: 
a housing (formed by front case 9 and rear cover 10) defining an internal compartment that is sealed (see Fig. 7 and par. [0031]); 
a chassis (6) positioned within the internal compartment and to which electronic components of the image capture device are coupled; and a mount (camera mount section of frame 6) by which the image capture device is coupleable to a support device (Fig. 7 and par. [0032]); wherein the mount is positively statically connected to the chassis via fasteners (screws 15) extending through the housing (par. [0032]).

Regarding claim 11, also disclosed by Yasui is that the fasteners include at least one threaded fastener (screws 15) that extends through the housing and compresses the housing between the chassis and the mount (see Fig. 17 and par. [0032]).

Allowable Subject Matter
Claims 7-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to teach or suggest, either alone in combination, the limitation of “the first lens mount is positively statically connected to the first housing, and wherein the second lens mount is positively statically connected to the first lens mount.” Although Yasui teaches that each camera unit 2 and 3 has a lens mount as a lens barrel that is attached to the camera body and further teaches camera mount at the concave section of frame 6 as shown in Figs. 4-7, Yasui and the prior art of record fail to teach or suggest the above-mentioned limitation. 
Regarding claims 8 and 9, these claims are dependent from claim 7.
Regarding claim 12, as discussed in claims 10 and 11, Yasui teaches the fasteners (15) that extend through the housing from the front case as shown in Fig. 7.  However, Yasui and the prior art of record fail to teach or suggest the limitation of “the chassis includes a blind hole in which the at least one threaded fastener is received.” as the chassis (6) in Yasui does not have any blind hole to receive the at least one threaded fastener required by the claim. 
Regarding claims 14-16, these claims are dependent from claim 12. 
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record fails to teach or suggest the combination of all limitations of claim 17 that includes “… two lens bezels, each of the two lens bezels surrounding one of the two lenses and being spaced apart from one of the sides of the body to define a circumferential channel therebetween and extending around the lens; and two lens covers that each define a recess and include a coupling flange that protrudes inwardly toward the recess, wherein for each of the two lens covers, the recess is configured to receive one of the two lenses and the coupling flange is configured to be received in the circumferential channel surrounding the one of the two lenses to couple the lens cover to the image capture device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697